LOFTON & LOFTON, P.C.

Attorneys at Law

 

Lionel S. Lofton 225 Seven Farms Drive, Suite 109 Telephone: (843) 722-6319
Frances Cain Lofton Charleston, SC 29492 Telefax: (843) 722-6372
William H. Waring, IT www. loftonandlofton.com E-Mail: lofton@loftonandlofion.com
September 29, 2020

Christy Scott, Esquire

Law Office of Christy Scott, LLC
PO Box 1515

Walterboro, SC 29488

RE: Office Cody Kirkman
Federal Investigation

Dear Christy:

This letter is a follow up to my letter to you of September 3, 2020. As I advised you in that
letter, AUSA Ben Garner advised me that the criminal civil rights investigation of Officer Cody
Kirkman was ongoing and he did not anticipate a prosecutorial decision in the case until late 2020
or maybe early 2021.

Based on the above, Officer Kirkman will stand on his previously filed report and will not
provide any additional statements or sit for a deposition in any matter related to the incident under
investigation.

With kindest regards, I remain

Very truly yours,

f, Lal

“Lionel S. Lofton

  

LSL/tra

 
